
	

114 SRES 428 ATS: Congratulating the 2016 national champions, the University of South Dakota Coyotes, for winning the 2016 Women’s National Invitation Tournament. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 428
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2016
			Mr. Rounds (for himself and Mr. Thune) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the 2016 national champions, the University of South Dakota Coyotes, for winning the
			 2016 Women’s National Invitation Tournament. 
	
	
 Whereas, on April 2, 2016, the University of South Dakota Coyotes defeated the Florida Gulf Coast University Eagles by a score of 71 to 65 in the final game of the Women’s National Invitation Tournament (referred to in this preamble as the WNIT) in Vermillion, South Dakota;
 Whereas this is the first national title for the University of South Dakota Coyotes since the transition of the University of South Dakota to Division I athletics;
 Whereas the Dakota Dome of the University of South Dakota, soon to be replaced with a new complex, hosted its final basketball game before a crowd of 7,415 fans;
 Whereas the University of South Dakota Coyotes shot 71.4 percent from beyond the 3-point line and 54 percent overall from the field in their 34-point win in the semifinal of the WNIT;
 Whereas senior guard Nicole Seekamp was named most valuable player of the WNIT and averaged 14 points per game throughout the WNIT;
 Whereas seniors Tia Hemiller and Nicole Seekamp were each named to the WNIT all-tournament team; Whereas the 2015–16 season was the fourth season for head coach Amy Williams, during which she won her first national title;
 Whereas the University of South Dakota Coyotes finished the 2015–16 season with a record of 32–6; and
 Whereas the presence of 5 seniors and 4 juniors on the roster of the University of South Dakota Coyotes represents the commitment of the seniors and juniors to the University of South Dakota and its work to enshrine the ideal of the student-athlete into the ethos of the University of South Dakota: Now, therefore, be it
		
	
 That the Senate— (1)congratulates and honors the University of South Dakota women’s basketball team and its loyal fans on the performance of the team in the 2016 Women’s National Invitation Tournament; and
 (2)recognizes and commends the hard work, dedication, determination, and commitment to excellence of the players, parents, families, coaches, and managers of the University of South Dakota women’s basketball team.
			
